Argued April 20, 1934.
When this case was here before we reversed the judgment because there was no evidence in the case to sustain a finding that the accident from which the *Page 529 
employee's death resulted occurred on November 20th rather than August 31st, or that sufficiently established the accident on either date as the cause of death. As the insurance carrier on November 20th was not the same as on August 31st, it was necessary that the date on which the accident occurred, which caused the employee's death, should be established by evidence, satisfactory to the fact finding body, sufficient to sustain a finding.
The case has been reheard. The referee found that the accident in which the employee received the injuries causing his death occurred on November 25, 1929. There is evidence to support the findings. That it conflicted, in some respects, with the evidence given on the previous hearing did not render it incompetent but only affected the credibility of the witnesses. The board on appeal approved the findings of the referee. As it is supported by competent evidence, satisfactory to the fact finding body, the court below could not disturb it, nor can this court.
The judgment is affirmed.